DISMISSED; Opinion Filed November 30, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00508-CV

                          CHARLES A. FARRIS, ET AL, Appellants
                                         V.
                         BANK OF NEW YORK MELLON, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-00365-D

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                    Opinion by Justice Evans
         The clerk’s record in this case is past due. By letter dated June 26, 2018, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide, within ten days, written verification of payment or arrangements

to pay for the clerk’s record or written verification appellant had been found entitled to proceed

without payment of costs. We cautioned appellant that failure to do so would result in the dismissal

of this appeal without further notice. To date, the clerk’s record has not been filed and appellant

has not provided the required documentation regarding the clerk’s record nor otherwise

corresponded with the Court.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).



                                                /David Evans/
                                                DAVID EVANS
180508F.P05                                     JUSTICE




                                             –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CHARLES A. FARRIS, ET AL, Appellants               On Appeal from the County Court at Law
                                                    No. 4, Dallas County, Texas
 No. 05-18-00508-CV        V.                       Trial Court Cause No. CC-18-00365-D.
                                                    Opinion delivered by Justice Evans. Chief
 BANK OF NEW YORK MELLON,                           Justice Wright and Justice Brown
 Appellee                                           participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee BANK OF NEW YORK MELLON recover its costs of
this appeal from appellants CHARLES A. FARRIS, ET AL.


Judgment entered this 30th day of November, 2018.




                                             –3–